Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.       The drawing(s) filed on 09/23/2020 are accepted by the Examiner.

Status of Claims
6.       Claims 1-13 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are:
“means for storing” in claim 13;
“means for installing” in claim 13;
“means for selecting” in claim 13; and
“means for setting” in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 13: “means for storing information on a plurality of image forming apparatuses capable of making an image forming request” corresponds to Fig. 2 ‘memory 54’.  “The memory 54 refers to memory in a broad sense, and is a device with a data storage function, such as semiconductor memory and a hard disk drive. Although the PC 32 may include multiple semiconductor memory devices and a hard disk drive, these are symbolically described as the memory 54 in Fig. 2.” (Page 8, lines 14-19 and Fig. 4).
(b)       Claim 13: “means for installing license-managed software” corresponds to Fig. 3 ‘license processor 76’.  “The license processor 76 performs license processing of the app 64. Specifically, in the case of installing the app 64, an appropriate 
(c)       Claim 13: “means for selecting an image forming apparatus serving as a license management server of the software from the plurality of image forming apparatuses” corresponds to ‘license processor 76’.  “The license processor 76 performs license processing of the app 64. Specifically, in the case of installing the app 64, an appropriate multifunctional peripheral 34 is selected and set to be used as a local license management server.” (Page 12, lines 8-11).
(d)       Claim 13: “means for setting the selected image forming apparatus as a license management server” corresponds to ‘processor 52’ enabled Fig. 12 Flowchart, Step S38 ‘PC SETS MULTIFUNTIONAL PERIPHERAL AS LOCAL LICENSE MANAGEMENT SERVER’.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
9.       Claims 1-13 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“the memory storing information on a plurality of image forming apparatuses capable of making an image forming request, the processor being configured to install license-managed software, select an image forming apparatus serving as a license management server of the software from the plurality of image forming apparatuses, and set the selected image forming apparatus as a license management server.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 10. In particular, the applied references do not disclose and would not have rendered obvious:
“an image forming mechanism that receives an image forming request from an information processing apparatus and forms an image; and a license management mechanism that performs license management of software installed in the information processing apparatus, wherein, on receipt of a request for license management from the information processing apparatus, the image forming apparatus serves as a license management server for the information processing apparatus.” along with all the other limitations as required by independent claim 10.


“means for storing information on a plurality of image forming apparatuses capable of making an image forming request; means for installing license-managed software; means for selecting an image forming apparatus serving as a license management server of the software from the plurality of image forming apparatuses; and means for setting the selected image forming apparatus as a license management server.” along with all the other limitations as required by independent claim 13.

11.       It follows that claims 2-9, 11 and 12 are then inherently allowable for depending on an allowable base claim.

12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Mori (US 9,633,291) discloses a print control system includes one or more first printers each having a print unit that can print on print media, a second printer that communicates with the first printers via a first network and has a print unit that can print 

Tanaka et al. (US 2006/0268304) discloses a print control program for controlling execution of a print job, the print job being shared among a main printing apparatus and one or more sub-printing apparatus(es), the print control program allowing a computer to function as: a print requesting section for requesting the main printing apparatus and the sub-printing apparatus(es) to execute the print job in a cooperative manner; an apparatus information acquiring section for acquiring information relating to printing capabilities of the respective printing apparatuses as apparatus information, the apparatus information being stored in the main printing apparatus in advance; an instruction determining section for determining shares of the print job assigned to the respective apparatuses based upon the acquired apparatus information; and a controlling section for generating control instructions to be transmitted to the respective apparatuses.

Faridi (US 2010/0220350) discloses systems and methods for configuring a plurality of printers coupled to a network. In some embodiments, a method for configuring a plurality of printers coupled to a network comprises: parsing at least one first configuration message received over the network at a first printer identified in the .

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677